In a letter dated January 24, 2002, to the Clerk of the Appellate Courts, respondent, Shawn E. Degraff, of Shawnee, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2001 Kan. Ct. R. Annot. 272).
At the time the respondent surrendered his license, a disciplinary hearing was set for March 12, 2002, in which there were allegations of lack of diligence and communication. Three additional complaints were being investigated by the Disciplinary Administrator’s office at the time that he surrendered his license.
This court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Shawn E. DeGraff be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Shawn E. DeGraff from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2001 Kan. Ct. R. Annot. 276).